UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. September 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.4% Rate (%) Date Amount ($) Value ($) New Jersey89.7% Atlantic County Utilities Authority, Solid Waste System Revenue 7.13 3/1/16 11,975,000 Bergen County Utilities Authority, Water Pollution Control Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/13 1,155,000 Bordentown Sewer Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 3,880,000 Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 5,500,000 Camden, GO (Insured; FSA) 0.00 2/15/12 4,385,000 a Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 4,545,000 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 2,000,000 Carteret Board of Education, COP (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 1/15/10 440,000 b East Orange, GO (Insured; FSA) 0.00 8/1/10 4,240,000 a East Orange, GO (Insured; FSA) 0.00 8/1/11 2,500,000 a 2,462,075 East Orange Board of Education, COP, LR (Insured; FSA) 0.00 2/1/21 685,000 a 441,380 East Orange Board of Education, COP, LR (Insured; FSA) 0.00 2/1/26 745,000 a 364,745 East Orange Board of Education, COP, LR (Insured; FSA) 0.00 2/1/28 2,345,000 a 1,012,899 Essex County Improvement Authority, LR (County Correctional Facility Project) (Insured; FGIC) (Prerefunded) 6.00 10/1/10 10,000,000 b 10,560,400 Freehold Regional High School District, School District Bonds (Guaranteed; School Bond Reserve Act and Insured; National Public Finance Guarantee Corp.) 5.50 3/1/10 2,460,000 2,513,407 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 4/1/38 8,000,000 8,625,600 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 2,530,000 2,908,108 Higher Education Student Assistance Authority of New Jersey, Student Loan Revenue (Insured; National Public Finance Guarantee Corp.) 6.13 6/1/17 280,000 286,672 Hudson County Improvement Authority, County-Guaranteed Parking Revenue (Harrison Parking Facility Redevelopment Project) (Insured; Assured Guaranty) 5.25 1/1/39 5,000,000 5,458,850 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 a 757,710 Jersey City, GO (Insured; FSA) 0.00 5/15/10 4,745,000 a 4,719,045 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,458,514 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0.00 9/1/20 3,745,000 a 2,174,047 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0.00 9/1/22 4,740,000 a 2,424,510 Middlesex County Utilities Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 8/15/10 335,000 344,631 New Jersey, GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/15/10 7,400,000 7,726,710 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 2,300,000 2,283,762 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 12,500,000 12,534,500 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 1,240,000 1,280,114 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 6.10 7/1/17 2,195,000 2,276,237 New Jersey Economic Development Authority, District Heating and Cooling Revenue (Trigen-Trenton District Energy Company L.P. Project) 6.20 12/1/10 2,705,000 2,708,165 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.00 6/1/18 1,680,000 1,771,090 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.88 6/1/18 2,750,000 2,868,745 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.50 6/1/21 1,920,000 1,976,294 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6.00 6/1/25 1,000,000 1,035,470 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.25 6/1/32 350,000 354,420 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 5.50 7/1/19 3,000,000 2,752,950 New Jersey Economic Development Authority, Gas Facilities Revenue (NUI Corporation Project) 5.25 11/1/33 2,780,000 2,517,985 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/20 3,350,000 a 2,202,122 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/21 2,620,000 a 1,626,103 New Jersey Economic Development Authority, Retirement Community Revenue (Seabrook Village, Inc. Facility) 5.25 11/15/26 1,700,000 1,446,343 New Jersey Economic Development Authority, Revenue (Department of Human Services Pooled Financing Program) 5.75 7/1/14 1,080,000 1,178,798 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/12 1,000,000 a 937,820 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/13 1,000,000 a 901,310 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/15 3,250,000 a 2,671,045 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 a 3,672,500 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 1,724,600 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 3,960,905 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 3,225,600 New Jersey Economic Development Authority, Revenue (Transportation Project) (Insured; FSA) 5.25 5/1/11 2,210,000 2,363,838 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) (Prerefunded) 5.25 6/15/11 10,000,000 b 10,783,700 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 10,000,000 11,611,500 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 11,597,600 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 6.25 9/15/19 3,000,000 2,859,000 New Jersey Economic Development Authority, State LR (State Office Buildings Project) (Insured; AMBAC) (Prerefunded) 6.00 6/15/10 2,425,000 b 2,521,563 New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 6.00 7/1/20 4,535,000 4,701,072 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/27 1,000,000 1,005,990 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/27 500,000 510,975 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/33 1,880,000 1,833,902 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/37 750,000 743,438 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 5.25 7/1/38 2,000,000 2,110,360 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty) 5.00 7/1/35 12,165,000 12,653,790 New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 5.25 7/1/10 2,885,000 b 2,992,611 New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 5.00 7/1/15 120,000 b 141,216 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,666,785 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.00 9/1/22 5,500,000 5,765,870 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) (Prerefunded) 5.75 7/1/10 15,405,000 b 16,032,754 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 6.25 7/1/37 5,000,000 5,735,250 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 5,216,650 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,655,000 7,782,303 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) (Prerefunded) 5.38 7/1/14 2,500,000 b 2,932,075 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; FSA) 5.00 7/1/35 7,910,000 8,476,752 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty) 5.00 7/1/38 3,745,000 4,001,907 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds (Prerefunded) 5.25 9/1/10 4,070,000 b 4,295,885 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) 5.00 7/1/27 5,400,000 5,506,974 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.00 7/1/12 4,740,000 4,971,596 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.25 7/1/17 2,730,000 2,905,266 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) (Prerefunded) 6.25 7/1/12 2,270,000 b 2,563,920 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center Issue) 5.00 7/1/22 3,975,000 4,188,696 New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group Issue) (Prerefunded) 5.75 7/1/13 3,000,000 b 3,443,940 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; FSA) 6.75 7/1/19 550,000 701,712 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty) 5.25 1/1/36 2,900,000 3,081,221 New Jersey Health Care Facilities Financing Authority, Revenue (Kimball Medical Center Issue) (Insured; AMBAC) 7.00 7/1/20 5,755,000 5,764,323 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty) 5.00 7/1/38 5,000,000 5,271,400 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 5.38 7/1/13 2,000,000 2,034,400 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 2,280,000 a 1,374,293 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 3,220,000 a 1,300,880 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,950,000 2,026,011 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Hospital Obligated Group) (Prerefunded) 7.38 7/1/10 4,000,000 b 4,227,680 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty) 5.50 7/1/38 5,000,000 5,407,250 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 12,595,000 13,240,368 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 5.88 6/1/21 12,000,000 13,360,440 New Jersey Highway Authority, Revenue (Garden State Parkway) 6.00 1/1/19 6,645,000 8,275,351 New Jersey Housing and Mortgage Finance Agency, Home Buyer Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 4/1/18 1,120,000 1,120,963 New Jersey Housing and Mortgage Finance Agency, Home Buyer Revenue (Insured; National Public Finance Guarantee Corp.) 5.30 4/1/26 335,000 340,333 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured: AMBAC and FHA) 5.65 5/1/40 4,480,000 4,480,806 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured; FSA) 5.70 5/1/20 2,320,000 2,348,536 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 c 7,034,510 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 6,000,000 6,723,840 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 2,135,000 2,139,185 New Jersey Transit Corporation, Federal Transit Administration Grants, COP (Master Lease Agreement) (Insured; AMBAC) (Prerefunded) 5.75 9/15/10 5,000,000 b 5,257,750 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/20 4,000,000 4,319,400 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/23 7,000,000 8,288,280 New Jersey Transportation Trust Fund Authority (Transportation System) 6.00 12/15/38 10,000,000 11,305,100 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 474,110 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/32 10,000,000 10,486,200 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/34 5,150,000 5,371,450 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 2,255,000 2,616,837 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 3,745,000 4,257,166 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 12/15/11 5,000,000 b 5,571,900 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 60,000 72,919 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 160,000 188,704 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 9,170,000 9,908,644 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA) 6.50 1/1/16 835,000 980,524 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA) 6.50 1/1/16 165,000 204,163 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 1/1/10 685,000 694,432 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 1/1/10 2,315,000 2,345,882 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 1/1/16 3,520,000 4,277,891 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/19 2,000,000 2,407,980 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,627,480 Port Authority of New York and New Jersey (Consolidated Bonds, 127th Series) (Insured; AMBAC) 5.25 12/15/32 5,070,000 5,213,126 Port Authority of New York and New Jersey, Special Obligation Revenue (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/15 5,000,000 5,435,600 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 a 2,664,093 Salem County Improvement Authority, City-Guaranteed Revenue (Finlaw State Office Building Project) (Insured; FSA) 5.25 8/15/38 3,640,000 3,936,951 Salem County Pollution Control Financing Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 5.45 2/1/32 1,590,000 1,590,350 South Brunswick Township Board of Education, School Bonds (Guaranteed; School Bond Reserve Act and Insured; FGIC) (Prerefunded) 5.63 12/1/09 1,820,000 b 1,836,471 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty) 5.75 1/1/34 2,900,000 3,227,381 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty) 5.88 1/1/39 6,000,000 6,695,280 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 3,000,000 2,574,570 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,950,000 5,102,125 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/32 5,560,000 6,076,691 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 11,115,000 8,604,010 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.38 6/1/12 2,500,000 b 2,781,900 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 1,790,000 b 2,132,391 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,630,000 b 12,753,768 Union County Improvement Authority, Revenue (Correctional Facility Project) 5.00 6/15/22 1,780,000 1,906,398 Union County Utilities Authority, Solid Waste Revenue (Ogden Martin Systems of Union, Inc.) (Insured; AMBAC) 5.38 6/1/20 4,990,000 5,005,868 University of Medicine and Dentistry of New Jersey, GO (Insured; AMBAC) 5.50 12/1/27 15,425,000 15,512,614 West Orange Board of Education, COP (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 10/1/09 500,000 b 505,080 U.S. Related7.7% Government of Guam, GO 6.75 11/15/29 2,000,000 2,187,080 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,012,480 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,445,000 10,829,376 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 5,417,200 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 4,715,000 4,899,498 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.75 8/1/37 2,990,000 3,242,147 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 9,000,000 9,919,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; Berkshire Hathaway Assurance Corporation) 0.00 8/1/54 36,600,000 a 3,602,904 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/43 18,000,000 a 2,789,460 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 2,000,000 2,051,180 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note (Prerefunded) 6.50 10/1/10 3,000,000 b 3,216,480 Total Long-Term Municipal Investments (cost $578,927,841) Short-Term Municipal Coupon Maturity Principal Investment1.2% Rate (%) Date Amount ($) Value ($) New Jersey; New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) (cost $7,930,000) 0.41 10/7/09 7,930,000 d Total Investments (cost $586,857,841) 98.6% Cash and Receivables (Net) 1.4% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at September 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $586,857,841. Net unrealized appreciation on investments was $41,775,233 of which $43,345,843 related to appreciated investment securities and $1,570,610 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 628,633,074 - 628,633,074 Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the funds Board of Directors.
